Citation Nr: 0123760	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include chloracne, claimed secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed secondary to exposure to Agent Orange.

3.  Entitlement to service connection for benign prostatic 
hypertrophy, status post transurethral resection of the 
prostate, to include loss of erectile and ejaculation 
function, claimed secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
August 1968.  This matter originally came to the Board of 
Veterans' Appeals (Board) from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied service connection for chloracne, 
peripheral neuropathy, and benign prostatic hypertrophy.  In 
July 2000, the veteran testified at a Board hearing in 
Washington, D.C., with respect to these issues.

By August 2000 decision, the Board determined that the 
veteran's claims of service connection for chloracne, 
peripheral neuropathy, and benign prostatic hypertrophy were 
not well grounded.  He appealed the Board's decision to the 
U.S. Court of Appeals for Veteran Claims (Court).  

While the case was pending at the Court, in February 2001, 
counsel for the Secretary of VA filed an unopposed Motion for 
Remand and to Stay Further Proceedings.  By March 2001 Order, 
the Court granted the Secretary's motion, vacated the Board's 
August 2000 decision, and remanded the matter for additional 
action consistent with the Secretary's February 2001 Motion.

The Board notes that the veteran has recently submitted a 
copy of an April 2001 letter from an environmental physician 
at the Loma Linda VA Medical Center (MC) noting that a recent 
VA Agent Orange Registry examination had revealed, inter 
alia, a history of diabetes mellitus, which was "considered 
related to Agent Orange exposure."  Effective July 9, 2001, 
38 CFR § 3.309(e) was amended by adding Type II diabetes to 
the list of diseases presumptively connected with Agent 
Orange exposure.  See 66 Fed. Reg. 23166, 23,168 (2001).  In 
light of this new regulation and considering the evidence of 
record, the Board finds that a claim of service connection 
for diabetes mellitus has been implicitly raised by the 
evidence of record.  As this matter has not been adjudicated 
since promulgation of the new regulation, it is referred to 
the RO for initial consideration.  


REMAND

As noted in the Secretary's February 2001 Motion for Remand, 
there has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  In addition, VA has 
recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In pertinent part, these new provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in law brought about by VCAA and its 
implementing regulations, the Secretary has determined that a 
remand in this case is required.  In order to assist the RO, 
the Board has reviewed the claims file and identified certain 
assistance that appears to be necessary to comply with VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Pursuant to VCAA, VA's duty to assist the veteran includes 
obtaining records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate those 
records.  38 U.S.C.A. § 5103A(c)(2)(West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
38 C.F.R. § 3.159(c)(2)).  In this case, it appears that 
there are outstanding Loma Linda VAMC treatment records.  
Thus, the RO should seek to obtain these records.

VA's duty to assist the veteran also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

Here, the veteran claims that he was exposed to Agent Orange 
while in Vietnam and maintains that this exposure resulted in 
a skin condition which he believes is chloracne, as well as 
peripheral neuropathy, and benign prostatic hypertrophy.  
Given the nature of this case, the Board believes that a 
medical examination and opinion is necessary in order to 
clarify the nature, etiology, and likely date of onset of the 
veteran's claimed disabilities, to include whether such 
disabilities are causally related to his military service, 
any incident therein, or any service-connected disability.  

In addition, as the RO has not yet considered whether any 
additional notification or development action is required 
under VCAA or its implementing regulations, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In view of the foregoing, the case is remanded for the 
following:

1.  To ensure that all relevant treatment 
records have been secured, the veteran 
should be requested to identify all 
sources of treatment that are not 
currently a part of the record.  On 
obtaining appropriate authorization, the 
RO should attempt to secure any such 
records not already of record, including 
a copy of the April 2001 VA Agent Orange 
Registry examination report and any other 
relevant, outstanding treatment records 
from the Loma Linda VAMC.  

2.  The RO should review the claims 
folders and ensure that all notification 
and development action required by VCAA 
and its implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are 
satisfied.

3.  The veteran should be scheduled for 
VA medical examination for the purpose of 
obtaining an opinion as to the etiology 
of any current skin condition, peripheral 
neuropathy, and benign prostatic 
hypertrophy.  The claims folders must be 
made available to the examiner for review 
in conjunction with the medical 
examination.  The examiner should be 
requested to provide a diagnosis of any 
skin disability found on examination, as 
well as an opinion as to whether it is at 
least as likely as not that any such skin 
condition, peripheral neuropathy, or 
benign prostatic hypertrophy is causally 
related to the veteran's military 
service, any incident therein (including 
claimed exposure to Agent Orange), or any 
service-connected disability.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.

4.  The RO should then review the claims 
files to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
responsive to and in complete compliance 
with this remand.  If it is not, remedial 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



